El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
Al amparo de la facultad que nos otorga el Art. V de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1, de ser los intérpretes máximos de la Constitución, tenemos el deber de garantizar y vigilar que las enmiendas a nues-tra Ley Suprema cumplan con lo dispuesto en el Art. VII de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1. Hoy nos corresponde la ineludible obligación de determi-nar si la Ley Habilitadora del Referéndum Sobre Enmien-das a la Constitución de Puerto Rico de 1994 (en adelante Ley Habilitadora), Ley Núm. 49 de 2 de agosto de 1994 (16 L.P.R.A. see. 956 et seq.) cumple con los requisitos de la Sec. 1 del Art. VII de la Constitución del Estado Libre Aso-ciado, L.P.R.A., Tomo 1, que reglamenta cómo deben ha-cerse las enmiendas a la Constitución.
Al interpretar las normas que establece el Art. VII *201de nuestra Constitución, supra, para la aprobación de las enmiendas, partimos de la premisa de que la Convención Constituyente formuló un procediniiento para que el pueblo pudiese introducir modificaciones a nuestra Ley Su-prema para adaptarla a las exigencias y los requerimientos de la realidad. También partimos de la premisa de que, en el ejercicio de su poder soberano, el pueblo incluyó en el Art. VII de la Constitución, supra, unos límites expresos e implícitos sobre el alcance de las enmiendas que se podrían incorporar.
El Informe de la Comisión de Preámbulo, Ordenanzas y Procedimientos de Enmiendas a la Constitución, sobre Enmiendas elocuentemente describió el propósito del Art. VII de la Constitución, supra:
Nuestra proposición sustituía sobre procedimientos de en-miendas a la constitución persigue dos objetivos básicos: hacer de la constitución un documento estable, de mayor autoridad y dignidad que una ley, a la vez que un instrumento flexible, sensible a cambios fundamentales en la opinión pública y en las necesidades sociales.
Una constitución, desde luego, es más que una ley ordinaria, es la ley que gobierna al gobierno. Sus disposiciones limitan las leyes que hace el gobierno. La estabilidad de la constitución es esencial al adecuado desarrollo, dentro de un régimen de ley, de las instituciones y principios que en ella se organizan y establecen. Las constituciones deben estar fuera del alcance de la pasión súbita y el juicio pasajero y, siendo tan alto el fin que ellas cumplen, el procedimiento para enmendarlas debe ser lo suficientemente difícil como para invitar al análisis sereno y cuidadoso.
Por otro lado, las constituciones deben corresponder fiel-mente a la realidad social que sirven. Disparidades iniciales profundas entre la realidad y el documento, o la incapacidad de una constitución para crecer con la sociedad a la cual rige lle-van inevitablemente al deterioro de la constitución y a su abandono. Toda constitución debe contener el mecanismo nece-sario para responder a cambios fundamentales en el medio social. Si bien el procedimiento para enmendar la constitución debe ser lo suficientemente rígido para impartirle estabilidad a la constitución y distinguirla de las leyes ordinarias, el proce-dimiento a su vez debe ser lo suficientemente flexible para que *202la constitución pueda ceder ante una opinión pública informada y consciente y continuar así reflejando los postulados esenciales de vida de la comunidad. 4 Diario de Sesiones de la Convención Constituyente 2559 (1951). (Informe de la Comisión de Preám-bulo, Ordenanzas y Procedimientos de Enmiendas a la Consti-tución, sobre Enmiendas.)
Nuestra tarea es particularmente delicada en este caso porque una de las enmiendas constitucionales sometidas a la consideración del pueblo propone un cambio en la composición de esta Curia. Aunque le corresponde al Tribunal Supremo ser el intérprete final de la Constitución, siempre debemos resolver las controversias ante nos con mucha prudencia, conscientes de las limitaciones que tiene el Poder Judicial y con deferencia y respeto hacia las otras Ramas que componen la forma republicana de gobierno. Lo hacemos, además, con el pleno convencimiento de que nuestra labor no es juzgar la sabiduría de las enmiendas propuestas, sino su constitucionalidad. Al así obrar, damos cumplimiento a nuestra Constitución, reflejo de la voluntad del Pueblo de Puerto Rico, según expresada inicialmente en la Convención Constituyente y ratificada poco después mediante referéndum celebrado hace aproximadamente. cuarenta (40) años.
Recurren ante nos el Partido Independentista Puerto-rriqueño, el Partido Popular Democrático y el Ledo. Eu-daldo Báez Galib cuestionando la sentencia del Tribunal Superior que declaró sin lugar todas las demandas incoa-das en las cuales se impugnaba la validez constitucional de la Ley Habilitadora y la campaña de orientación de la Co-misión Estatal de Elecciones (en adelante Comisión Esta-tal) sobre las proposiciones de enmienda.
Evaluados cuidadosamente los escritos de todas las par-tes, modificamos la sentencia recurrida y declaramos in-constitucional únicamente la Resolución Concurrente de la Cámara Núm. 14 de 13 de diciembre de 1993 y las partes de la Ley Habilitadora que proponen añadir una Sec. 20 al Art. VI de la Constitución del Estado Libre Asociado, *203L.P.R.A., Tomo 1, para fijar un máximo al número de tér-minos que una persona podrá servir en los cargos electivos de Gobernador, Legislador y Alcalde. En vista de que estas proposiciones de enmienda violan el Art. VII de la Consti-tución, supra, no podrán ser sometidas para la considera-ción del pueblo. Este dictamen no impide que la Asamblea Legislativa revise el contenido de estas propuestas de acuerdo con los pronunciamientos de esta opinión y los so-meta nuevamente a la consideración del pueblo.
También, a tenor con el deber afirmativo de desarrollar una campaña de información y orientación sobre el conte-nido de las enmiendas, impuesto a la Comisión Estatal por el Art. 7 de la Ley Habilitadora, 16 L.P.R. A. sec. 956f, dicho organismo deberá darle participación plena, directa y efec-tiva a los Comisionados Electorales en todas las etapas de esta actividad, incluso el contenido y su forma. Además, la Comisión Estatal, utilizando todos los medios de comuni-cación y técnicas de difusión pública a su alcance, deberá divulgar de forma masiva unos mensajes educativos donde se les explique a todos los electores el significado de las enmiendas y las razones para votar a favor y en contra de cada una de ellas.
Con estas modificaciones, procede que se celebre el refe-réndum en la fecha señalada y se le permita al Pueblo de Puerto Rico y a la historia juzgar finalmente la sabiduría de las proposiciones de enmiendas.
HH
El 2 de agosto de 1994 la Asamblea Legislativa de Puerto Rico aprobó la Ley Habilitadora, mediante la cual se autoriza la celebración de un referéndum el 6 de no-viembre de 1994 en el cual los electores debidamente ins-critos expresarán su aprobación o .rechazo a varias enmien-das a la Constitución del Estado Libre Asociado de Puerto Rico.
*204La primera, la Resolución Concurrente de la Cámara Núm. 14, supra, propone añadir una Sec. 20 al Art. YI de la Constitución, supra, para establecer unos límites al nú-mero de términos que una persona podrá servir en cada uno de los cargos siguientes: Gobernador, Senador, Repre-sentante a la Cámara y Alcalde. El cargo de Gobernador se limita a dos (2) términos y los demás se limitan a tres (3). La Resolución Concurrente de la Cámara Núm. 32 de 16 de mayo de 1994 propone una enmienda al Art. II, Sec. 11, Pár. 5 de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1, para limitar el derecho absoluto a la fianza. La Resolución Concurrente del Senado Núm. 44 de 6 de julio de 1994 propone una enmienda al Art. V, Sec. 3 de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1, para fijar en nueve (9) el número de Jueces del Tribunal Supremo de Puerto Rico y, a su vez, derogar la disposición que provee que “[e]l número de sus jueces sólo podrá ser variado por ley, a solicitud del propio Tribunal Supremo”. Art. V, Sec. 3, Const. E.L.A., supra, ed. 1982, pág. 356.
Oportunamente, varias acciones fueron incoadas ante el Tribunal Superior contra el Hon. Pedro Rosselló González, Gobernador de Puerto Rico, la Comisión Estatal y el Es-tado Libre Asociado (en adelante E.L.A.), entre otros. En síntesis, se presentaron cuatro (4) demandas impugnando la constitucionalidad de la Ley Habilitadora. Mediante de-manda de sentencia declaratoria e injunction, comparecie-ron como demandantes el Lie. Rubén Berrios Martínez, por sí y en representación del Partido Independentista Puerto-rriqueño (en adelante P.I.P.), y el Lie. Manuel Rodríguez Orellana, por sí y como Comisionado Electoral del P.I.P. (demanda del P.I.P.). Además, presentaron una demanda Movilización Civil y el Lie. Eudaldo Báez Galib, en su ca-pacidad de elector y en representación de dicha agrupación ciudadana (demanda de Báez Galib). Por su parte, también incoaron una demanda el Partido Popular Democrático (en *205adelante P.P.D.) y su Comisionada Electoral, Modesta Al-berty Vélez (demanda del P.P.D.). Una cuarta demanda fue presentada por Isabel Pérez Pérez, una serie de electores y por varias organizaciones (demanda de Isabel Pérez).(1) En todas las demandas se solicitó una declaración de incons-titucionalidad de la Ley Habilitadora y que se prohibiera la celebración del referéndum.
En la alternativa, el P.I.P. solicitó que se asignara una cantidad razonable del balance de los fondos asignados a la Comisión Estatal para los tres (3) partidos políticos para su campaña de orientación o, en la alternativa, que se asig-nara el balance de los fondos de la Comisión Estatal a las oficinas de los tres (3) Comisionados Electorales, para que fueran éstos quienes determinaran el contenido y la forma de la campaña de orientación de la Comisión Estatal. Por su parte, Báez Galib solicitó que de no prohibirse la cele-bración del referéndum, se prohibiera llevar a éste aque-llas disposiciones inconstitucionales y se tomaran las me-didas necesarias para la celebración de un referéndum válido según la ley y la Constitución.
Específicamente, el P.P.D., Báez Galib e Isabel Pérez alegaron que la Ley Habilitadora viola el Art. VII, Sec. 1 de la Constitución de Puerto Rico, supra, al presentar más de tres (3) enmiendas. Esta cláusula constitucional limita a tres (3) el número de proposiciones de enmienda constitu-cional que pueden ser sometidas al electorado en un referéndum.
El P.I.P., Báez Galib y el P.P.D. sostuvieron que la Ley Habilitadora es inconstitucional por ordenar a la Comisión Estatal realizar una campaña de información y orientación sobre el contenido de las enmiendas y, a la vez, no proveer financiamiento público a los partidos políticos. Además, el *206P.P.D. e Isabel Pérez impugnaron las restricciones que la ley establece a las contribuciones que pueden realizarse a las entidades que llevan a cabo la campaña en relación con el referéndum.
Con respecto a la proposición o enmienda sobre el dere-cho a la fianza, el licenciado Báez Galib, el P.P.D. e Isabel Pérez alegaron que tal enmienda sería inconstitucional por su vaguedad y ambigüedad, infringiendo así las cláusulas constitucionales del debido proceso de ley y de la igual pro-tección de la las leyes, y coartando el derecho del elector a ejercer su voto de modo informado e inteligente.
En cuanto a la papeleta que se utilizará, el P.P.D. sos-tuvo que ésta viola la cláusula de la igual protección y del derecho al voto por no proveer para la utilización de sím-bolos en beneficio de aquellas personas que no saben leer y escribir. Además, se sostiene que la utilización de una sola papeleta para las tres (3) proposiciones, con un solo color, es parte de un esquema de confusión y coacción que lesiona el ejercicio del derecho al voto.
El P.I.P. también argumentó que la Ley Habilitadora viola el derecho a la libertad de expresión de los Comisio-nados al obligarlos a implantar una campaña informativa oficialista a favor de las enmiendas propuestas.
Por su parte, Báez Galib alegó que la Ley Habilitadora no cumple con el requisito constitucional de disponer los términos de vigencia de cada una de las enmiendas.
Por otro lado, Isabel Pérez sostuvo que la referida ley, a diferencia del tratamiento otorgado a los partidos políticos, no provee los mecanismos para hacer posible la participa-ción en el proceso, como observadores, de electores agrupa-dos en organizaciones ni permite su participación en la Co-misión Estatal, pero que, al igual que a los partidos, se prohíbe la asignación de fondos públicos a estas agrupaciones.
Finalmente, Isabel Pérez alegó que la propuesta en-mienda sobre el Tribunal Supremo es contraria a la See. 3 *207del Art. VI de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1, disposición que prohíbe que mediante en-mienda se altere la forma republicana de gobierno, ello en vista de que las Ramas Legislativa y Ejecutiva no consul-taron al Poder Judicial respecto a dicha proposición de enmienda.
El Tribunal Superior consolidó todas las demandas y recibió los memorandos de derecho de las partes. También atendió, mediante una vista celebrada el 15 de agosto de 1994, los argumentos de las partes en cuanto a la aplica-ción del Art. 8.001 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3351,(2) al referéndum de 6 de noviembre de 1994. En cuanto a esto último, el foro de instancia concluyó en su Resolución de 17 de agosto de 1994 que el referido Art. 8.001 tiene plena vigencia en lo referente al referéndum. Como consecuencia, dicho foro ordenó a la Co-misión Estatal que nombrara la Junta de Anuncios para que ésta pudiera evaluar la procedencia de la publicación de todos los anuncios gubernamentales durante el período previo al referéndum.
El E.L.A. y la Compañía de Turismo acudieron ante nos en revisión, solicitando la revocación de la referida resolu-ción y orden. Mediante opinión per curiam emitida el 8 de septiembre de 1994, confirmamos el dictamen recurrido.(3)
Posteriormente, el Tribunal Superior dictó una senten-*208cia mediante la cual declaró sin lugar todas las demandas presentadas. Conforme determinó el tribunal, las resolu-ciones concurrentes aprobadas, así como la Ley Habilita-dora, son válidas en derecho y no contienen defecto consti-tucional alguno que amerite la suspensión del referéndum.
Por su inconformidad con la sentencia del Tribunal Superior y por considerar que el asunto trataba sobre una cuestión constitucional sustancial, presentaron sendos es-critos de apelación el P.I.P., el P.P.D. e Isabel Pérez Pérez; Báez Galib compareció mediante un recurso de certiorari. En apelación, los peticionarios presentaron básicamente los mismos argumentos que esbozaron ante el foro de instancia.(4)
El P.I.P. también presentó una Moción en Auxilio de Ju-risdicción solicitando que se le ordenase a la Comisión Es-tatal paralizar la erogación adicional de fondos, que se dis-pensara de los trámites usuales de apelación y que se redujeran los términos para la presentación de los alegatos.
El 16 de septiembre de 1994 dictamos una resolución(5) mediante la cual declaramos sin lugar la Moción en Auxilio de Jurisdicción presentada por el P.I.P por no haberse per-feccionado la apelación al no haberse justificado adecuada-mente el ejercicio de nuestra jurisdicción apelativa, con-forme a los criterios de la jurisprudencia citada en la resolución.(6)
En lo que respecta a la Petición de certiorari de Báez Galib y Movilización Civil, el 19 de septiembre de 1994 *209dictamos una resolución para conceder a las partes hasta el 22 de septiembre para comparecer y presentar sus res-pectivas posiciones. Oportunamente, tanto el P.I.P. como el P.P.D. perfeccionaron sus respectivas apelaciones.
El 22 de septiembre de 1994 dictamos dos (2) resoluciones. En la primera de éstas, consolidamos los re-cursos sometidos por el P.I.P. (AC-94-644) y el P.P.D. (AC-94-653) con el recurso sometido por Báez Galib (CE-94-645), y los acogimos como apelación por plantear una cuestión constitucional sustancial.(7) Acordamos, además, darles a estos casos una atención prioritaria. En nuestra segunda resolución, en auxilio de nuestra jurisdicción, le ordenamos a la Comisión Estatal que paralizara toda ero-gación adicional de fondos y la impresión de las papeletas o cualquier otro material impreso relacionado con el referéndum.(8)
Fundamentalmente, los apelantes plantean tres (3) asuntos medulares, relativos al número de proposiciones de enmienda que se presentarán al pueblo, a la asignación de fondos a la Comisión Estatal para realizar las labores encomendadas por la Ley Habilitadora y a las restricciones impuestas a las contribuciones económicas que podrán re-cibir las personas o grupos en campaña relacionada con el referéndum.(9)
Con el beneficio de las comparecencias de todas las par-tes, emprendemos la delicada, difícil e ineludible tarea de adjudicar y resolver estos casos de tanta importancia pública.
*210t-H HH
... [E]s fundamental que el pueblo mismo está obligado por su propia Constitución .... Cuando [el pueblo] ha provisto en la misma un método para enmendarla, debe cumplir con ese procedimiento. Cualquier otro curso de acción sería revolucionario. ... (Traducción nuestra y énfasis suprimido.) Moore v. Brown, 165 S.W.2d 657, 659 (1942).
Lo anterior plasma la continua lucha que existe entre la soberanía popular y la supremacía constitucional. Por un lado, es un principio rector que en toda organización constitucional democrática el punto de partida es la soberanía popular. Corresponde al pueblo inicialmente el poder constituyente, esto es, el de aprobar la constitución como el complejo normativo en el que se regulan todas las competencias del Estado y se enumeran las garantías y libertades de los ciudadanos. Una vez se aprueba la Constitución, ésta se convierte en Ley Suprema que regula una realidad en un devenir permanente:
Aprobada la Constitución por el pueblo, todos los poderes del Estado pasan a ser poderes constituidos, y el poder constitu-yente desaparece, para que la normativa fundamental se con-vierta en el centro de referencia básico del sistema. La Consti-tución se presenta entonces como ley suprema que, en sustitución del poder soberano del pueblo, aletargado y silen-cioso, ejercita, como dirían Kelsen y Krabbe, una auténtica so-beranía de la Ley y del Derecho.
Planteadas las cosas de este modo, el problema a resolver no es otro que el de cómo compaginar el dogma indiscutible de la soberanía popular con esa otra emergente soberanía de la Constitución y del Derecho, conectada directamente con el en-tendimiento de la Constitución como ley suprema. P. De Vega, La Reforma Constitucional, Madrid, Ed. Tecnos, 1985, pág. 222.
Ahora bien, la supremacía constitucional no implica que el pueblo no pueda revisar su lex superior. Sin embargo, este poder debe ejercerse de forma que el ordenamiento constitucional pueda mantener su coherencia, libre de los caprichos momentáneos y arbitrarios de las *211mayorías. Por tal razón, es necesario que una Constitución tenga un procedimiento específico que limite el proceso me-diante el cual se revisa; la naturaleza de este procedi-miento debe distinguir la Constitución de las leyes ordinarias. Aunque su grado de rigidez depende de la de-terminación inicial del poder constituyente, de ordinario, el procedimiento de cambio requiere que se convoque una convención constituyente o se sometan las enmiendas pro-puestas al electorado en un referéndum. Es por esas carac-terísticas particulares que se considera a una Constitución como lex superior. De Vega, op. cit., pág. 238.
Los límites necesarios al proceso de revisión de una Constitución pueden ser explícitos o implícitos. Los primeros constan expresamente en la Constitución; los implícitos son aquellos “cuya existencia sólo puede ser deducida indirectamente, bien como una consecuencia lógica de los presupuestos en que descansa el sistema constitucional considerado en su conjunto, bien como correlato de las singulares cualificaciones que se producen en determinados preceptos de la Constitución”. De Vega, op. cit., pág. 242. Con estos límites, el pueblo, lejos de renunciar a su soberanía, asegura unos supuestos ideológicos y valorativos en los que descansa su régimen político. De Vega, op. cit., pág. 248.
Sólo cuando el pueblo tiene institucionalizados procedimientos para expresar su voluntad, y sólo cuando esa voluntad puede manifestarse espontánea y libremente, adquiere la plenitud de su sentido hablar del principio democrático de soberanía popular. De Vega, op. cit., pág. 290.
De ahí la importancia de respetar los procedimientos ordenados por el pueblo en el ejercicio de su poder consti-tuyente para revisar la Constitución.
Estos procedimientos, además de proteger la voluntad de la soberanía popular, permiten que la Constitución goce de la necesaria estabilidad sin perder la flexibili-*212dad indispensable para responder a los cambios en una sociedad dinámica.
En una democracia, la fuerza de una constitución depende de dos factores: a) del grado hasta dónde sus disposiciones sean materia de acuerdo general al tiempo de su adopción, y b) del grado en que puede ser modificada más tarde, según ocurran cambios en los asuntos en que la sociedad está generalmente de acuerdo. La Nueva Constitución de Puerto Rico, Río Piedras, Ed. U.P.R., 1954, Parte II, pág. 519.
Ante lo anterior, es necesario que el procedimiento de enmienda garantice que las enmiendas estén realmente respaldadas por el consenso general y que éstas surjan de una consideración cuidadosa e informada por todos los electores. Este principio medular del constitucionalismo moderno fue expresamente considerado por nuestra Convención Constituyente.
La enmienda constitucional presupone, primeramente, que se usen procedimientos especiales para garantizar que dicha en-mienda está en efecto respaldada por el consenso que en reali-dad representa la aquiescencia general al cambio propuesto. En segundo término, como envuelve una alteración de fundamen-tos, presupone una consideración más cuidadosa y deliberada que la que necesita dársele a los cambios en la ley ordinaria.
El propósito principal del referéndum es, por supuesto, deter-minar si el cambio propuesto a la ley fundamental tiene o no el respaldo del electorado. Si la cláusula constitucional sobre el referéndum está bien redactada, tendrá disposiciones para la consecución del objetivo a través de dos medios: uno, estable-ciendo condiciones que permitan al pueblo familiarizarse con las disposiciones de la enmienda propuesta, y, de este modo, votar con conocimiento de causa; y el otro, estableciendo condi-ciones por cuya virtud la votación total refleje, con la mayor exactitud posible, la actitud del electorado hacia la proposición. La Nueva Constitución de Puerto Rico, op. cit., págs. 521-532.
Por estas razones, los padres de nuestra Constitución diseñaron un procedimiento de enmienda que: (1) requiere la aprobación de por lo menos dos terceras (2/3) partes de los miembros de cada cámara legislativa; (2) *213exige que la enmienda sea sometida al electorado en refe-réndum especial o en una elección general si lo aprueban por lo menos tres cuartas (3/4) partes del número total de los miembros de cada cámara; (3) dispone que cada propo-sición de enmienda deberá votarse separadamente; (4) li-mita el número de proposiciones de enmienda a tres (3) en mi mismo referéndum; (5) establece que toda enmienda contendrá sus términos de vigencia; (6) requiere el voto afirmativo de la mayoría de los electores que voten sobre el particular, y (7) exige que la proposición de enmienda sea publicada por lo menos noventa (90) días antes del referén-dum:)
La Asamblea Legislativa podrá proponer enmiendas a esta Constitución mediante resolución concurrente que se apruebe por no menos de dos terceras partes del número total de los miembros de que se compone cada cámara. Toda proposición de enmienda se someterá a los electores capacitados en referén-dum especial, pero la Asamblea Legislativa podrá, siempre que la resolución concurrente se apruebe por no menos de tres cuar-tas partes del número total de los miembros de que se compone cada cámara, disponer que el referéndum se celebre al mismo tiempo que la elección general siguiente. Cada proposición de enmienda deberá votarse separadamente y en ningún caso se podrá someter más de tres proposiciones de enmienda en un mismo referéndum. Toda enmienda contendrá sus propios tér-minos de vigencia y formará parte de esta Constitución si es ratificada por el voto de la mayoría de los electores que voten sobre el particular. Aprobada una proposición de enmienda, de-berá publicarse con tres meses de antelación, por lo menos, a la fecha del referéndum. Art. VII, Sec. 1, Const. E.L.A., supra, ed. 1982, pág. 380.
Nótese que los requisitos de publicidad y separación, y el límite al número de propuestas fueron recomendados expresamente como los mecanismos adecuados para obte-ner un voto informado del electorado.
Para que los ciudadanos voten con conocimiento de causa, no se les debe sobrecargar sometiéndoles varias enmiendas a la vez. Es importante, por lo tanto, que se imponga alguna clase de límite al número de enmiendas que puede someterse al *214electorado. Algunos estados fijan un límite de tres enmiendas para una determinada elección, y la constitución del estado de Kentucky no permite que se consideren más de dos enmiendas en una misma votación. Veintiocho estados indican lo siguiente en sus constituciones: si dos o más proposiciones de enmienda se presentan a ratificación deben votarse independientemente una de otra. El estado de Missouri va aún más lejos al requerir que las proposiciones de enmienda se sometan en papeletas separadas y sin insignias de partido de clase alguna. La Nueva Constitución de Puerto Rico, op. cit., págs. 532 — 533.
En nuestro ordenamiento corresponde a los tribunales evaluar si se cumplieron los requisitos procesales dispuestos por la Constitución para enmendarla. Al analizar las controversias planteadas ante nos, debemos tener presentes los objetivos y principios que modelaron el procedimiento de enmienda de nuestra Constitución. Lo hacemos, además, con plena consciencia de que nuestra labor se circunscribe únicamente a juzgar la constitucionalidad de la Ley Habilitadora y las resoluciones concurrentes que contienen los textos específicos de los cambios propuestos. Véase State v. City of Baton Rouge, 215 La. 315, 40 So.2d 477 (1949).
Í-H HH l-H
Los recurrentes señalan que la Ley Habilitadora pre-senta más de tres (3) proposiciones en violación del requi-sito constitucional de separación. Las apelaciones requie-ren que por primera vez interpretemos el significado de la cláusula de “proposición de enmienda” para determinar si el estatuto cumple con los requisitos de la Sec. 1 del Art. VTI de nuestra Constitución, supra. Examinemos en deta-lle todas las enmiendas propuestas.
La primera proposición enmendaría el párrafo quinto de la Sec. 11 del Art. II de la Constitución, supra, para que lea como sigue:
Todo acusado tendrá derecho a permanecer en libertad bajo fianza antes de mediar un fallo condenatorio, excepto cuando *215haya sido previamente convicto por delito grave, se le impute la comisión de uno o más delitos graves serios y represente ame-naza para la comunidad. Art. 3 de la Ley Núm. 49, supra, 1994 (Parte 1) Leyes de Puerto Rico 209.
Por su parte, la segunda proposición enmendaría la See. 3 del Art. V de la Constitución, supra, para que disponga:
... El Tribunal Supremo será el tribunal de última instancia en Puerto Rico y se compondrá de un Juez Presidente y ocho Jueces Asociados. Leyes de Puerto Rico, supra, pág. 209.
Se eliminaría la potestad del Tribunal Supremo para solicitar un aumento o una disminución en el número de sus Jueces. En cuanto a esta enmienda, los recurrentes señalan que contiene dos (2) proposiciones. Sostienen que no solamente se fija el número de Jueces en nueve (9), sino que también deroga la facultad de esta Curia de solicitar a la Asamblea Legislativa que se varíe el número de sus miembros.
Por último, se añade una Sec. 20 al Art. VI de la Cons-titución, supra, para disponer:
... Ninguna persona podrá ser electa en elección general al cargo de Gobernador por más de dos términos, ni a los cargos de Senador, Representante o Alcalde por más de tres términos. Leyes de Puerto Rico, supra, pág. 209.
De acuerdo con lo señalado por los recúrrentes, esta en-mienda se desglosa en tres (3) proposiciones, una por cada cargo al cual se limita los términos de reelección.(10) De refrendar esta teoría, serían seis (6) las proposiciones pre-sentadas al Pueblo de Puerto Rico en el próximo referéndum.(11)
*216Nuestra Constitución estableció un límite explícito a la facultad del pueblo y de sus representantes para enmen-darla, al especificar que sólo se podría votar por tres (3) proposiciones de enmienda a la vez y que cada mía tendría que someterse a votación por separado. Surge claramente del Diario de Sesiones de la Convención Constituyente y de La Nueva Constitución de Puerto Rico que estos requisitos se adoptaron siguiendo el ejemplo de las Constituciones de varios estados de Estados Unidos de América, con el enten-dido de que eran indispensables para lograr el voto cons-ciente y libre del pueblo en relación con la enmienda constitucional.
En estas circunstancias, en buena metodología adjudicativa, procede que examinemos la experiencia de algunos estados, recordando siempre que la jurisprudencia aplicable no es obligatoria y conscientes de que nos corresponde interpretar nuestra Constitución conforme a nuestra particular realidad de pueblo. Veamos.
En términos generales, la inclusión en Constituciones estatales de cláusulas de separación y límites al número de proposiciones de enmienda pretende evitar que los electo-res sean engañados o confundidos al tener que votar uni-tariamente por proposiciones tan distintas e independien-tes entre sí que no tienen relación alguna a una materia en general. Se protegió además al electorado contra la prác-tica de logrolling, esto es, la de unir materias no aceptadas a otras que sí son deseadas para obligar al electorado a aceptar lo que de otra forma rechazaría. El propósito de este tipo de cláusula es garantizar que cada proposición sea admitida o rechazada por el pueblo sobre la base de sus propios méritos:
The primary objection to amendments with more than one subject is that the voters must approve or disapprove the entire measure as a whole, rather than vote separately for or against each subject. Farris v. Munro, 662 P.2d 821, 825 (Wash. 1983). *217Véanse, también: Keenan v. Price, 195 P.2d 662 (1948); State v. Wetz, 168 N.W. 835 (1918); McBee v. Brady, 100 P. 97 (1909).(12)
Por otro lado, los límites al número de enmiendas tam-bién se consideraron como medidas necesarias para evitar que se realizaran, a través del procedimiento de enmienda, revisiones totales a las constituciones sin cumplir con el procedimiento de elegir una convención constituyente. D.H. Lowestein, California Initiatives and the Single-Subject Rule, 30 UCLA L. Rev. 936 (1983).
Con estos objetivos en mente, tan temprano como en 1882 los tribunales supremos estatales tuvieron que darse a la tarea de decidir si una enmienda consistía en una o más proposiciones. En State v. Timme, 11 N.W. 785 (1882), se formularon por primera vez unos criterios para decidir este tipo de controversia, al concluir que debían presen-tarse por separado aquellas enmiendas que tuvieran dife-rentes propósitos y objetivos.
In order to constitute more than one amendment, the propositions submitted must relate to more than one subject, and have at least two distinct and separate purposes not dependent upon or connected with each other. State v. Zimmerman, 60 N.W.2d 416, 421 (1953), citando a State v. Timme, supra. Véase, también, Funk v. Fielder, 243 S.W.2d 474 (1951).
Se estableció como criterio rector la singularidad del propósito de la enmienda, de forma que se pudiesen unir las proposiciones incidentales necesarias para promover ese objetivo único.
The singleness of purpose or object sought to be accomplished by the amendment is the test as to whether it complies with such section.
*218Thus, where an amendment to the Constitution relates to a single purpose or object and all else contained therein is incidental and reasonably necessary to effectuate the purpose of the amendment, such amendment is not violative of the provisions of [separability and limits on the number of amendments]. State v. Greater Portsmouth Growth Corp., 218 N.E.2d 446 (1966).
No obstante, la jurisprudencia estatal también ha reconocido que una sola enmienda no deja de serlo por el solo hecho de que afecte más de una sección o artículo de la Constitución. Tampoco deja de serlo por el hecho de que sea susceptible de subdivisión en partes, siempre que éstas sean de tal naturaleza que deban ser favorecidas o rechazadas como un todo para evitar que se afecte la coherencia de la Constitución. Véanse, por ejemplo: Coalition for Political Honesty v. State Bd., 415 N.E.2d 368 (1981); Keenan v. Price, supra.(13)
Muchas han sido las formas de expresar el significado de la cláusula de una sola proposición de enmienda, pero la mejor formulación de los criterios aplicables a situaciones como las del caso de autos fue expuesta en Kerby v. Luhrs, 36 P.2d 549, 554 (1934), donde se expresó:
If the different changes contained in the proposed amendment all cover matters necessary to be dealt with in some manner, in order that the Constitution, as amended, shall constitute a consistent and workable whole on the general topic embraced in that part which is amended, and, if logically speaking, they should stand or fall as a whole, then there is but one amendment submitted. But, if any one of the propositions, although not directly contradicting the others, does not refer to such matters, or if it is not such that the voter supporting it would reasonably be expected to support the principle of the others, then there are in reality two or more amendments to be submitted, and the proposed amendment falls within the constitutional prohibition. ... Changes suggested thereto should re*219present the free and mature judgment of the electors, so submitted that they cannot be constrained to adopt measures of which in reality they disapprove, in order to secure enactment of others they earnestly desire.
De acuerdo con lo anterior, se trata de una sola proposición si el texto contiene los detalles necesarios para lograr un “propósito único”, de forma que para lograr ese objetivo sea indispensable que todos sean aprobados o rechazados a la vez. Si no existe esta interdependencia o si los cambios no son de tal naturaleza que se pueda esperar razonablemente que un elector desee votar uniformemente en cuanto a todos ellos, se trata en realidad de más de una enmienda. De esta manera se evita la confusión entre los electores y se asegura que los cambios en la Constitución representen la voluntad libre e informada del electorado.
Sin embargo, si bien los estados han expuesto consisten-temente el mismo criterio al evaluar casos como el de autos, su aplicación y los resultados correspondientes han sido muy variados, pues cada caso es y debe ser evaluado a la luz de la naturaleza particular de las proposiciones bajo consideración.
Por lo tanto, será necesario evaluar cada enmienda to-mando en consideración que la definición del concepto “pro-pósito” no puede ser tan abarcadora como para incluir en su ámbito cualquier combinación de proposiciones como una sola enmienda. Tampoco puede ser tan rígida como para hacer imposible enmendar la Constitución. Lowes-tein, supra, pág. 942.
En el caso de las enmiendas a la Constitución del Es-tado Libre Asociado de Puerto Rico, nuestro análisis debe guiarse por el propósito fundamental que pretendieron al-canzar los padres de nuestra Constitución al diseñar el procedimiento de enmienda: asegurar la estabilidad de nuestra Ley Suprema y permitir que ésta tenga suficiente flexibilidad para responder a los cambios de la sociedad puertorriqueña. Examinada la normativa aplicable, pro-cede analizar cada una de las enmiendas.

*220
w

Los apelados sostienen que existe un propósito único por el cual la limitación de los términos a los tres (3) cargos públicos deben presentarse al pueblo como una sola propo-sición de enmienda: evitar el continuismo político. Sin embargo, un examen cuidadoso del asunto revela que esta proposición contiene más de un propósito.
Es necesario recordar que la jurisprudencia norteameri-cana consistentemente ha evaluado si las partes de una enmienda están conectadas y son dependientes entre sí para determinar si existe la unidad de propósito requerida.
El Art. Ill, Sec. 1 de nuestra Constitución, L.P.R.A., Tomo 1, establece que el Poder Legislativo se ejercerá por una Asamblea Legislativa compuesta por el Senado y la Cámara de Representantes. Añade que “[sus] miembros se-rán elegidos por votación directa en cada elección general”, íd., ed. 1982, pág. 334. El Art. Ill de la Constitución del Estado Libre Asociado, supra, dispone también los requisi-tos de edad y residencia que han de cumplirse para poder ocupar los cargos mencionados. La enmienda propuesta tendría el efecto de modificar indirectamente este artículo, por cuanto añade un requisito adicional: el no haber sido legislador por más de tres (3) términos.
Por su parte, el Art. IV de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1, regula lo concerniente al Poder Ejecutivo, que es ejercido por un gobernador, tam-bién electo por el voto directo del pueblo. Art. IV, Sec. 1, Const. E.L.A., L.P.R.A., Tomo 1. El referido artículo tam-bién especifica los requisitos para ocupar el cargo de Go-bernador así como sus facultades y deberes, entre otros. La enmienda propuesta tendría el efecto de añadir, indirecta-mente, un requisito para poder ocupar el cargo: no haber sido electo Gobernador por más de dos (2) términos.
Tratándose de cargos electivos diferentes e independien-tes, no es necesario limitar los términos de los tres (3) car-*221gos en una sola proposición de enmienda para conservar la coherencia y consistencia de la Constitución. Por ejemplo, razonablemente se podría limitar sólo los términos del Go-bernador sin afectar los cargos de Legislador y Alcalde. Cada limitación de términos de cada cargo tendría por sí sola pleno efecto y vigencia por separado sin requerirse para ello la aprobación de las limitaciones en cuanto a los otros dos (2) cargos políticos. Ninguna es incidental a la otra ni puede considerarse como un detalle necesario para lograr un plan general. Más bien, se trata de enmiendas totalmente independientes entre sí, que han sido hilvana-das artificial y superficialmente, y no satisfacen los crite-rios constitucionales de unidad de propósito.
Más aún, es razonable pensar, como bien reconoció el tribunal de instancia, que un elector puertorriqueño podría favorecer la limitación de los términos en cuanto a uno (1) o dos (2) de los cargos y no en cuanto a todos. Se trata de unos cargos de diferente naturaleza y función. El Goberna-dor dirige la Rama Ejecutiva con la obligación de velar por el cumpbmiento de las leyes y de dirigir en términos gene-rales el destino de Puerto Rico. Los legisladores componen la Rama Legislativa y cumplen la importante función de promulgar las leyes que rigen a nuestro país. Para ello fungen temporeramente como representantes del Pueblo de Puerto Rico.
Finalmente, los alcaldes dirigen los municipios, criatu-ras de la Asamblea Legislativa, y tienen un contacto más directo con el diario vivir de la comunidad. Su responsabi-lidad es satisfacer las necesidades cotidianas de los vecinos del municipio a su cargo.
Se trata evidentemente de responsabilidades y funcio-nes muy diferentes, especialmente en cuanto al contacto y a la relación que tienen con el pueblo. No se puede ignorar la innegable realidad de que al unir en una sola enmienda la limitación de los términos de estos cargos, se está obli-gando al pueblo puertorriqueño a favorecer unas proposi-*222dones que razonablemente podría rechazar para lograr la aprobación de otras que favorece. Predsamente esto es lo que los padres de nuestra Constitution quisieron evitar al aprobar la Sec. 1 del Art. VII, supra.
Por ende, es menester concluir que la Ley Habilitadora, en cuanto ordena someter a votación la limitación de los términos de los cargos de Gobernador, Legislador y Al-calde, es inconstitucional por violar el requisito de separa-ción al presentar tres (3) proposiciones de enmienda como una sola. Además, la Ley Habilitadora, al someter estas tres (3) proposiciones junto a las de limitación al derecho a la fianza y fijación del número de Jueces, presenta ante la consideración del pueblo un número de enmiendas en ex-ceso de las permitidas por nuestra Constitución.
Resuelto lo anterior, evaluemos si la propuesta de en-mienda sobre el número de Jueces adolece del mismo de-fecto constitucional.
V
La Resolución Concurrente del Senado Núm. 44, supra, establece que el propósito de la enmienda es fijar el nú-mero de Jueces que compondrá este Tribunal. El propósito de la enmienda, según lo expresó la Asamblea Legislativa, es dar estabilidad y continuidad a este Foro judicial. Para ello, se propone enmendar la See. 3 del Art. V de la Cons-titución del Estado Libre Asociado, supra, en dos (2) dimensiones: estableciendo que este Tribunal se compondrá de nueve (9) Jueces, y segundo, eliminando la facultad ex-clusiva de este Tribunal de iniciar el proceso de modifica-ción al número de sus integrantes. Aquí es notoria la inter-dependencia de los dos (2) cambios.
Según está redactada actualmente esta sección de nues-tra Constitución, el Tribunal Supremo se compone de cinco (5) Jueces, pero tiene la facultad exclusiva de solicitar que, mediante legislación, se cambie el número de sus *223miembros. En ausencia de dicho pedido, no es posible alte-rar el número de Jueces que compone este Tribunal. He-mos ejercido en el pasado esta facultad con mucha pruden-cia, respondiendo únicamente al propósito de cumplir responsablemente con nuestras obligaciones constituciona-les, y actualmente este Tribunal se compone de seis (6) Jueces Asociados y un Juez Presidente. Es innegable que si lo que se pretende es fijar permanentemente en nueve (9) el número de Jueces de este Tribunal, se requiere como elemento indispensable e incidental para lograr este pro-pósito eliminar la facultad de la Asamblea Legislativa y del Gobernador de, a iniciativa de este Tribunal, cambiar dicho número.
Nótese que si se votara por separado en cuanto a estos dos (2) temas, existiría la posibilidad de llegar al resultado de establecer un Tribunal compuesto por nueve (9) Jueces, pero que se conserve el mecanismo de cambio actual, lo cual resultaría incongruente si se evalúa a la luz del pro-pósito de fijar permanentemente su composición. También sería posible que, como resultado de una votación sepa-rada, quedara establecido un Tribunal compuesto perma-nentemente por cinco (5) Jueces, resultado que sería aún más incompatible con el propósito perseguido por la en-mienda propuesta.
Por ende, resolvemos que la proposición de enmienda al número de Jueces que compone este Tribunal cumple con los requisitos de la Sec. 1 del Art. VII, supra, y puede ser sometida a la consideración del Pueblo de Puerto Rico para su aprobación o rechazo en el referéndum de 6 de noviembre.
VI
Nuestra anterior determinación de que la enmienda propuesta sobre el número de términos de ciertos cargos electivos, en su forma actual, no cumple con los citados *224requisitos de rango constitucional, no impide la celebración del referéndum el próximo 6 de noviembre. En el pasado establecimos que la fórmula para decidir si un estatuto con defectos constitucionales es total o parcialmente nulo se divide en dos (2) fases. Primero, es necesario determinar si la ley es susceptible de mantenerse en vigor una vez se eliminan las cláusulas inconstitucionales. Segundo, se debe evaluar si la Legislatura hubiera aprobado la ley sin tales disposiciones. Este análisis debe tomar en cuenta que cuando existe una cláusula de separabilidad, se presume que, si los tribunales declaran una parte de una ley incons-titucional, la Asamblea Legislativa interesa que el resto del estatuto se mantenga en vigor. Véase Tugwell, Gobernador v. Corte, 64 D.P.R. 220, 226-230 (1944).
En el presente caso, en su Art. 27 (16 L.P.R.A. sec. 956 n.) la Ley Habilitadora establece que “[s]i cualquier parte, inciso o artículo de esta ley fuera declarada inconstitucio-nal por tribunal competente, la sentencia a tal efecto dic-tada se limitará a la parte, inciso o artículo declarado in-constitucional, y no afectará ni invalidará el resto de las disposiciones de esta ley”. (Énfasis suplido.) De este texto claramente se desprende que el estatuto debe mantenerse en vigor aun después de eliminados los incisos relaciona-dos con la proposición de enmienda para añadir la Sec. 20 al Art. VI de la Constitución, supra. Nada indica que se debe ignorar este mandato legislativo en el caso de autos.
Por ende, concluimos que procede eliminar de la Ley Habilitadora los incisos relacionados con la proposición de enmienda sobre los términos de los cargos electivos y man-tener en vigor el resto de la ley con las dos (2) enmiendas propuestas referentes a la fianza y a la composición de este Tribunal.
*225VII
Los apelantes también impugnan como insuficientes las actuaciones de la Comisión Estatal en el cumplimiento de las disposiciones de la Ley Habilitadora asignándoles fon-dos para realizar una campaña de información y orienta-ción sobre el contenido de las enmiendas. Además, cuestio-nan los límites impuestos a toda persona respecto a las contribuciones que pueden hacer para beneficio de entida-des que estén haciendo campaña a favor o en contra de alguna de las enmiendas propuestas.
Sostienen que la Comisión Estatal se ha limitado a pu-blicar el texto de las enmiendas propuestas y de los seg-mentos de la Constitución que quedarían modificados o eliminados. Se señala que la Comisión Estatal, al circuns-cribirse a la actuación mencionada, no ha cumplido con el Art. 7 de la Ley Habilitadora, supra, y que su interpreta-ción viola la letra y el espíritu de la Ley Habilitadora. Se-gún los apelantes, este mandato legislativo obliga a la Co-misión Estatal a llevar a cabo una campaña mucho más amplia de la que hasta ahora se ha llevado a cabo, la cual oriente adecuadamente al electorado sobre el significado de las enmiendas propuestas así como sobre las razones para votar a favor y en contra de dichas enmiendas.
Es por esta razón que uno de los apelantes solicitó que, en auxilio de nuestra jurisdicción, paralizáramos el desem-bolso de fondos por la Comisión Estatal en relación con la campaña que estaba llevándose á cabo. La parte apelante expuso que, de no detenerse este desembolso, una decisión posterior que ampliara el ámbito de la campaña se hubiera visto afectada, ya que en el entretanto se hubieran redu-cido sustancialmente los fondos disponibles para instru-mentar una verdadera campaña de información y orienta-ción sobre las enmiendas propuestas. Por entender que en torno a este señalamiento el apelante tenía una alta pro-babilidad de prevalecer en los méritos, decidimos parali-*226zar, mediante Resolución emitida el 23 de septiembre de 1994,(14) “toda erogación adicional de fondos en relación con la campaña de información y orientación dispuesta por el Artículo 7 de la Ley Habilitadora”.
Este artículo dispone que la Comisión Estatal
... instrumentará una campaña de información y orientación a los electores ... sobre el contenido de las enmiendas a la Cons-titución .... Como parte de su fase de información y orientación esta campaña reproducirá textualmente en los medios de comu-nicación el texto de las enmiendas ....
Todos los fondos utilizados en este Capítulo para campañas de información y orientación serán para el uso exclusivo de la Comisión Estatal de Elecciones.(15) 16 L.P.R.A. sec. 956f.
El Diccionario de la Lengua Española, 21ra ed., Madrid, Ed. Espasa-Calpe, 1992, pág. 1053, define el vocablo “orientar”, en su acepción pertinente al Art. 7, supra, como “[i]nformar a uno de lo que ignora y desea saber, del estado de un asunto o negocio, para que sepa mantenerse en él”. Por ende, el mandato evidente del Art. 7 de la Ley *227Habilitadora, supra, claramente obliga a la Comisión Es-tatal a orientar adecuadamente a la ciudadanía, no sólo sobre la forma de votar y sobre el contenido de las enmien-das, sino sobre su significado y las razones para votar a favor y en contra de cada una de ellas.
Con el propósito de orientar al electorado de modo que el resultado de la votación sobre este importante asunto refleje la opinión consciente, inteligente y deliberada del pueblo, procede que interpretemos amplia y liberalmente este artículo para reconocerle autoridad a la Comisión Es-tatal para realizar una campaña educativa e informativa sobre el proceso de referéndum y las enmiendas que se proponen. Un indicador del alcance amplio que se le pre-tendió imprimir a esta disposición es el hecho de que la divulgación del texto de las enmiendas solamente se or-denó en la ley "como parte de [la] fase de información y orientación”. Más aún, esta amplia interpretación nos lleva a un resultado que coincide con el criterio adoptado en va-rias jurisdicciones y apoyado en la obra La Nueva Consti-tución de Puerto Rico, op. cit.'.
El propósito principal del referéndum es, por supuesto, deter-minar si el cambio propuesto a la ley fundamental tiene o no el respaldo del electorado. [Para lograr este objetivo, deben establecerse] condiciones que permitan al pueblo familiarizarse con las disposiciones de la enmienda propuesta, y, de este modo, votar con conocimiento de causa ....
a) Condiciones que llevan a un voto consciente. —Cuarenta y dos estados de la Unión norteamericana hacen obligatoria la publicación de información relativa a la enmienda antes del referéndum. Por lo general, se exige que el texto de la en-mienda se difunda ampliamente. Massachusetts exige [por vir-tud de su Constitución] que se envíe a cada elector inscrito una copia de la enmienda en unión de todos los argumentos en favor y en contra de ella. (Enfasis en el original.) y escolios omitidos. La Nueva Constitución de Puerto Rico, op. cit., págs. 531-532.
Por su parte, los estados de Massachusetts y California han adoptado una política pública, reflejada constitucional y estatutariamente, que incorpora de manera detallada los *228principios generales que hemos derivado de la Ley Habilitadora. Sobre este tema, la Constitución de Massachusetts dispone lo siguiente:
The secretary of the commonwealth shall cause to be printed and sent to each person eligible to vote in the commonwealth or to each residence of one or more persons eligible to vote in the commonwealth the full text of every measure to be submitted to the people, together with a copy of the legislative committee’s majority and minority reports, if there be such, with the names of the majority and minority members thereon, a statement of the votes of the general court on the measure, and a fair, concise summary of the measure as such summary will appear on the ballot; and shall, in such manner as may be provided by law, cause to he prepared and sent other information and arguments for and against the measure. M.G.L.A. Const. Amend. Art. 48, Gen.Prov., Pt. 4. (Supp. 1994).
Conforme a lo anterior, en dicho estado se han aprobado unos estatutos con el propósito de poner en vigor la sabia política de informar y orientar, de la manera más com-pleta, detallada e imparcial posible, al electorado en rela-ción con la enmienda constitucional propuesta. Dichas le-yes exigen que se le envíe a cada elector inscrito una copia de la enmienda propuesta, un resumen de ésta preparado por el Procurador General, una aseveración de una oración preparada por un funcionario estatal la cual describa el efecto de un voto a favor o en contra y, finalmente, argu-mentos a favor y en contra de la enmienda propuesta. Es-tos argumentos se obtienen de los principales proponentes y oponentes de la enmienda. M.G.L.A. c. 54, Sees. 53-54.(16)
En California se ha dispuesto por legislación que se de-berá preparar un folleto (ballot pamphlet) que contendrá, en el caso de enmiendas constitucionales propuestas por la Legislatura para la aprobación del pueblo, argumentos a *229favor y en contra de dicha enmienda, redactados, respecti-vamente, por el legislador que introdujo la propuesta y por alguno de los legisladores que votó en contra de dicha propuesta. Cal. West’s Ann. Elec. Code Secs. 3526-3529 y 3563-3565. El folleto, además, debe incluir el texto de la enmienda propuesta, el texto de la disposición constitucio-nal que sería eliminada o modificada por la enmienda, el total de votos emitidos en cada cámara legislativa a favor y en contra de cada enmienda, un análisis de la medida pre-parado por un funcionario especial, cualquier material grá-fico y de otra índole que haga el folleto más fácil de enten-der o más útil para el votante promedio, y una notificación de qué copias adicionales del folleto se enviarán por correo de así solicitarse. Cal. West’s Ann. Elec. Code Secs. 3569-3571. Estos folletos son enviados a todos los votantes con cierto tiempo de anticipación al referéndum. Cal. West’s Ann. Elec. Code Secs. 3578-3579.
Tanto del historial de la Convención Constituyente como de la tradición y experiencia democrática en Estados Unidos y en Puerto Rico, se desprende claramente el postulado básico de que en la votación sobre enmiendas constitucionales existe el deber afirmativo del Estado y de sus organismos de mantener la neutralidad y de propiciar la más amplia divulgación de información y orientación sobre las razones a favor y en contra de los cambios propuestos. A la luz del lenguaje de la Ley Habilitadora, de la experiencia de otras jurisdicciones en relación con la adopción de enmiendas constitucionales y de la importancia para el país de que la expresión popular en torno a las enmiendas propuestas refleje el verdadero sentir del electorado, producto de una decisión informada, consciente e inteligente, resolvemos que el Art. 7 de la Ley Habilitadora, supra, obliga a la Comisión Estatal a, como parte de su deber de informar y orientar al pueblo sobre el contenido de las enmiendas propuestas, educar efectivamente a *230los votantes sobre el significado de las enmiendas y sobre las razones alegadas a favor y en contra de éstas.
En el cumplimiento de dicha labor se le deberá dar participación plena, directa y efectiva a los Comisionados Electorales en todas las etapas de la campaña, particularmente en su contenido. Además, se deberá usar cualquier otro recurso que la Comisión Estatal estime pertinente y útil para llevar a cabo esta encomienda, incluso auspiciar programas de televisión y radio en los que participen los Comisionados Electorales o sus representantes, explicando sus respectivas posiciones a favor y en contra de cada enmienda. Recordemos que los Comisionados Electorales integran la Comisión Estatal y tienen voz y voto en todas sus deliberaciones. Aunque representan a los partidos políticos, son funcionarios que reciben remuneración de fondos públicos y, como miembros de la Comisión Estatal, son responsables de “planificar, organizar, estructurar, dirigir y supervisar el organismo electoral y todos los procedimientos de naturaleza electoral...”. 16 L.P.R.A. see. 3013.
La Ley Habilitadora le delegó a la Comisión Estatal, como cuerpo colegiado, la responsabilidad de llevar a cabo una campaña de orientación a los electores sobre las en-miendas propuestas. Como los Comisionados Electorales y los Comisionados Electorales alternos son parte esencial de la Comisión Estatal, ellos deben tener plena participa-ción en el diseño, el contenido, la preparación y el desarro-llo de la campaña de orientación requerida por el Art. 7 de la Ley Habilitadora, supra. Además, en el cumplimiento de su deber, la Comisión Estatal podrá dar participación, se-gún lo estime conveniente, a las agrupaciones que hayan acreditado su interés en participar en el proceso electoral.
La Comisión Estatal deberá gastar cantidades iguales para la divulgación de las razones a favor y en contra de cada una de las enmiendas propuestas y deberá asegurarse de que los fondos utilizados para el logro de *231este objetivo tengan el efecto de informar y orientar objeti-vamente a la ciudadanía.
En torno a este mandato, debemos apuntalar que la constitucionalidad de actuaciones del Estado dirigidas a informar a la ciudadanía sobre las opciones que tiene ante sí en un evento electoral como el del presente caso, incluso el exponer las razones para votar a favor y en contra de las distintas iniciativas, ha sido sostenida siempre que esta labor se realice de manera neutral. Stanson v. Mott, 551 P.2d 1, 10-13 (Cal. 1976); Citizens to Protect Pub. Funds v. Board of Education, 98 A.2d 673 (1953). Lo que el Estado no puede hacer es violar su deber de neutralidad y emprender campaña, directa o indirectamente, en relación con el asunto sometido al pueblo en el evento electoral, ello por virtud de la Primera Enmienda de la Constitución federal y de la See. 2 del Art. II de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1. Stanson, supra, págs. 9-10; Mountain States Legal, etc. v. Denver School Dist., 459 F. Supp. 357 (D. Colo. 1978); Stern v. Kramarsky, 375 N.Y.S.2d 235, 239-240 (1975); E.H. Ziegler, Government Speech and the Constitution: The Limits of Official Partisanship, 21 B.C. L. Rev. 578 (1980).(17)
Naturalmente, en ausencia de otra regla aplicable, la norma expuesta anteriormente no impide que, al amparo de la libertad de expresión que cobija a todos los ciudadanos, cualquier funcionario público, en su carácter personal, se exprese a favor o en contra de una propuesta *232sometida a un referéndum. El principio de neutralidad sólo los limita cuando se expresan en su capacidad oficial como funcionarios gubernamentales.
Finalmente, en este contexto no es menester discutir la constitucionalidad de las disposiciones del Art. 7, supra, y del Art. 8 de la Ley Habilitadora, 16 L.P.R.A. sec. 956g, las cuales proveen para el uso exclusivo por la Comisión Esta-tal de los fondos para la campaña de información y orien-tación, y que establecen además que ningún partido polí-tico, grupo o individuo recibirá, bajo ningún concepto, fondos públicos de los asignados por la ley en relación con el referéndum.(18) Estas disposiciones de ley son compatibles con la facultad que tiene la Comisión Estatal para dar participación a estas organizaciones con el propósito de que le asistan en el proceso de cumplir con el mandato legislativo de orientar e informar al pueblo sobre el conte-nido de las enmiendas propuestas.
*233VIII
Por último, la Ley Habilitadora, en su Art. 19 (16 L.P.R.A. sec. 956r), restringe las contribuciones que puede hacer una persona a las campañas relacionadas con el referéndum y prohíbe que las instituciones bancarias y otras de naturaleza similar contribuyan dinero alguno a dichas campañas:
Ninguna persona natural o jurídica podrá en forma directa o indirecta, hacer contribuciones para la campaña del referén-dum de un partido político principal, agrupación, organización, entidad o a grupos independientes que esté a favor o en contra de alguna de las tres propuestas para enmendar la Constitu-ción en exceso de las cantidades indicadas a continuación:
(a) Las personas naturales o jurídicas podrán hacer contribu-ciones voluntarias a un partido político o agrupación que esté a favor o en contra de alguna de las propuestas enmiendas a la Constitución en el referéndum hasta una cantidad de mil (1,000) dólares por cada una de las propuestas de enmiendas a la Constitución, para un máximo de tres mil (3,000) dólares.
(b) Será ilegal toda contribución directa o indirecta de una institución bancaria, de cualquier institución dedicada a pres-tar dinero; de casas de corretaje dedicadas a la venta de valo-res; y de corporaciones cuyas acciones se vendan en mercados de valores o al público en general, o de afiliadas o subsidiarias de éstas, hecha para fines de la campaña del referéndum de cualquier partido político o agrupación que represente una de las propuestas enmiendas a la Constitución en el referéndum.
(c) La Comisión Estatal dé Elecciones mediante reglamenta-ción al efecto dispondrá lo relativo a los informes contentivos relacionados con la recaudación de fondos. 16 L.P.R.A. see. 956r.
Los apelantes cuestionan la constitucionalidad de estas restricciones sobre la base de que limitan indebidamente la libertad de expresión de los partidos políticos en la medida en que limitan su capacidad para recaudar dinero para hacer campaña.
Aunque ciertamente se está limitando la capacidad de recoger fondos de los partidos y grupos que desean hacer una campaña en relación con el referéndum, no se trata de *234una restricción innecesaria. Más aún, estas restricciones adelantan un interés gubernamental de gran importancia. Desde P.N.P. v. Tribunal Electoral, 104 D.P.R. 741, 751 (1976), citado con aprobación en Marrero v. Mun. de Morovis, 115 D.P.R. 643, 648 (1984), aseveramos lo siguiente sobre el interés estatal en evitar la corrupción mediante la “compra” de candidatos:
Estimamos que en el contexto constitucional expuesto, son cognoscibles, como objetivos legítimos consustanciales al pro-ceso democrático, medidas razonables tendentes a disminuir las diferencias económicas y ventajas entre los partidos y can-didatos por razón de desigualdades en riqueza, a la par que evitar contribuciones cuantiosas e irrestrictas que pudieran comprometer el curso ulterior del gobierno en orden a influen-cias indebidas o favoritismos por razón de tales aportaciones.
Reconocemos el interés importantísimo del Estado en mantener un ambiente libre de la influencia desmedida que puede ejercer una minoría de grandes intereses económicos sobre los votantes y sobre el comportamiento posterior de figuras políticas y gubernamentales por razón de la “deuda” que se pueda entender se ha contraído ante quien ayudó en la campaña con grandes aportaciones económicas.
La jurisprudencia federal citada por los apelantes no apoya el reclamo de inconstitucionalidad de los límites a las contribuciones establecidos por la Ley Habilitadora. En Buckley v. Valeo, 424 U.S. 1 (1976), se sostuvo la constitu-cionalidad de los límites impuestos a las contribuciones que se podían hacer a candidatos a puestos electivos federales. En dicha opinión el Tribunal Supremo federal expresó del siguiente modo el importante interés estatal que justifica estas restricciones:
... [T]he primary interest served by the limitations ... is the prevention of corruption and the appearance of corruption spawned by the real or imagined coercive influence of large financial contributions on candidates’ positions and on their actions if elected to office. ...
*235It is unnecessary to look beyond the Act’s primary purpose —to limit the actuality and appearance of corruption resulting from large individual financial contributions— in order to find a constitutionally sufficient justification for the $1,000 contribution limitation. ... To the extent that large contributions are given to secure a political quid pro quo from current and potential office holders, the integrity of our system of representative democracy is undermined. ...
Of almost equal concern as the danger of actual quid pro quo arrangements is the impact of the appearance of corruption stemming from public awareness of the opportunities for abuse inherent in a regime of large individual financial contributions. Buckley v. Valeo, supra, págs. 25-27.
En resumen, en la jurisprudencia federal se ha reconocido la validez de los estatutos dirigidos a preservar la integridad del proceso electoral y la confianza del ciudadano en su Gobierno, mediante mecanismos que eviten tanto la realidad como la apariencia de corrupción, así como las influencias indebidas. First National Bank of Boston v. Bellotti, 435 U.S. 765, 788-789 (1978); Buckley v. Valeo, supra, pág. 48.
Naturalmente, los intereses gubernamentales y peligros identificados por esta jurisprudencia justifican la imposi-ción de restricciones a contribuciones en el contexto de un referéndum sobre una enmienda constitucional. Es de es-perarse que los líderes políticos expresen una posición y hagan campaña en relación con este tipo de referéndum. En la medida en que estos líderes se identifiquen con estas campañas, su futuro político se ve directa y sustancial-mente afectado por el resultado del referéndum. En este sentido, está igualmente presente en estas circunstancias el peligro de corrupción, identificado en Buckley v. Valeo, supra, dimanante de los favores que dichos líderes podrían deberles a quienes hayan contribuido grandes sumas de dinero a la campaña que la figura política favorece. Esta situación ha sido descrita del siguiente modo por un estu-dioso de este tema:
Similarly, candidates can ride into office on the coattails of *236ballot proposition issues. One way to gain favor with a political candidate may be to contribute heavily to a proposition that he actively supports or even upon which he may be staking his career. In other words, ballot proposition campaigns can create political debts. It is not unknown for a politician to campaign actively in support of a ballot proposition favored by a powerful financial interest with whom he later accepts employment. Are political debts being rewarded? Is a politician being “bought”? (Enfasis en el original y escolios omitidos.) J.S. Shockley, Direct Democracy, Campaign Finance, and the Courts: Can Corruption, Undue Influence, and Declining Voter Confidence be Found?, 39 U. Miami L. Rev.'377, 386 (1985).
El peligro descrito también está presente en Puerto Rico debido a que aunque los referendos son esencialmente de naturaleza cívica y no están en juego las candidaturas a cargos electivos, durante el proceso han sido utilizados por algunas figuras políticas para adelantar sus respectivas posiciones públicas. Ante el peligro potencial de que algunas figuras traten de convertir un referéndum cívico en un concurso político, se justifica establecer restricciones a los partidos políticos como la cuestionada en el caso de autos.
También existe otro factor que provee justificación adicional para sostener la constitucionalidad de estas restricciones. Los partidos políticos locales, por virtud de la Ley Electoral de Puerto Rico, Ley Núm. 4 de 20 de diciembre de 1977 (16 L.P.R.A. sees. 3001-3383), tienen la opción de recibir fondos del denominado “Fondo Electoral”. No hay duda de que una vez se conceden fondos públicos a los partidos políticos, el Estado adquiere mayores facultades para reglamentar lo concerniente a las finanzas de dichos partidos, incluso lo relativo a las contribuciones que se les pueden hacer a estas entidades. Esto puede incluir la imposición de restricciones como las atacadas en el presente caso. Arts. 3.001-3.037 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. sees. 3101-3127. Aun en años que no son de elecciones generales, cada partido, cumplidos ciertos requisitos, puede participar del Fondo Electoral hasta una *237cantidad de doscientos mil dólares ($200,000). En vista de la estrecha reglamentación que esta ley impone a los par-tidos políticos de este país, concluimos que se le pueden establecer a los partidos unas limitaciones como la im-puesta por el Art. 19 de la Ley Habilitadora, supra, a ma-nera de condición para tener el derecho a participar de concesiones legislativas como el dinero que se provee a tra-vés del Fondo Electoral. (19)
Las decisiones del Tribunal Supremo federal en First National Bank of Boston v. Bellotti, supra, y en Citizens Against Rent Control v. Berkeley, 454 U.S. 290 (1981), no nos obligan a adoptar un resultado contrario. En Béllotti, supra, el estatuto que se declaró inconstitucional prohibía toda contribución de cualquier corporación o entidad ban-caria a una campaña en relación con una propuesta de enmienda a la Constitución de Massachusetts. A diferencia de Béllotti, supra, nuestro estatuto no prohíbe toda contri-bución; solamente fija un límite al monto de las contribu-ciones que puede hacer una persona natural o jurídica a cada uno de los partidos o grupos que estén haciendo cam-paña en relación al referéndum. Aunque el Art. 19(b), 16 L.P.R.A. sec. 956r(b), prohíbe toda contribución de parte de ciertas instituciones financieras, en este caso, a diferencia de Béllotti, supra, ninguna de las partes está directamente afectada por dicha prohibición absoluta (las organizaciones que impugnan estos límites tienen una oportunidad razo-nable de recaudar fondos de toda persona natural o jurí-dica no incluida en el grupo descrito en el inciso (b) del Art. 19, supra.)
Por otro lado, los límites a las contribuciones que se invalidaron en Citizens Against Rent Control v. Berkeley, supra, eran de doscientos cincuenta dólares ($250) por persona, cantidad sustancialmente menor que la impuesta *238como tope por nuestro estatuto. Se sostuvo que el interés adelantado por la ciudad de Berkeley para justificar estos topes, dar a conocer la identidad de los que apoyan y de los que se oponen a iniciativas electorales, no era suficiente dado que ya existían medidas en dicha jurisdicción relati-vas a la divulgación de las fuentes de financiamiento de las distintas campañas, requisitos que no están presentes en Puerto Rico. En Berkeley se exigía que se publicara en periódicos, dos (2) veces durante los últimos siete (7) días de la campaña, una lista de todo el que hubiese contribuido más de cincuenta dólares ($50) a favor o en contra de al-guna de las iniciativas.
En vista de los intereses de alta jerarquía que justifican las restricciones impugnadas, de nuestra anterior jurispru-dencia y de las características particulares de nuestro or-denamiento electoral y de nuestra sociedad, sostenemos la validez del Art. 19 de la Ley Habilitadora, supra.
IX
En síntesis, por las razones anteriormente ex-puestas procede que se declare inconstitucional la Resolución Concurrente Núm. 14, supra, que propone añadir una Sec. 20 al Art. VII de la Constitución, supra, para establecer unos límites a los términos que una persona podrá servir en los cargos de Gobernador, Legislador y Alcalde. Esta disposición es inconstitucional por violar el requisito de separación de la Sec. 1 del Art. VII de la Constitución, supra, al presentar tres (3) proposiciones de enmienda como una (1). Por otro lado, estas tres (3) proposiciones, unidas a las de fianza y de fijación del número de Jueces del Tribunal Supremo, exceden el número de enmiendas que la Constitución permite que se puedan presentar al pueblo en un referéndum.
Además, se ordena a la Comisión Estatal a que, como parte de su deber estatutario de informar y orientar al *239pueblo sobre el contenido de las enmiendas propuestas, prepare una campaña educativa sobre el significado de las enmiendas y sobre las razones para votar a favor y en contra de éstas. Por ser parte integral de la Comisión Estatal, los Comisionados Electorales deberán participar plena-mente en su preparación y divulgación. Reafirmamos el postulado básico de que en la votación sobre enmiendas constitucionales existe el deber afirmativo del Estado y de sus organismos de propiciar la más amplia divulgación de información y orientación sobre las razones a favor y en contra de los cambios propuestos. Así nos aseguramos que una votación tan trascendental en nuestra vida colectiva refleje la opinión libre, consciente y deliberada de todos los electores.
El referéndum pautado para el 6 de noviembre de 1994 puede celebrarse con las modificaciones que aquí ordena-mos; de esta manera, se garantiza que el pueblo esté debi-damente informado sobre las proposiciones de enmienda y se le da fiel cumplimiento a nuestra Constitución, máxima expresión de nuestras aspiraciones como pueblo.
X
A modo de epílogo, exhortamos a todos aquellos que par-ticipan en el diálogo público del Referéndum del próximo 6 de noviembre a formular y divulgar sus mensajes en un plano de altura que contribuya al fortalecimiento de nues-tra vida democrática. Todos debemos recordar que la de-magogia y el ataque personal, no importa de quien pro-venga, no sólo nublan el entendimiento del elector sino que socavan las instituciones democráticas y destruyen la con-vivencia civilizada.
Por último, no olvidemos que en el 1952, cuando se aprobó la Constitución del Estado Libre Asociado de Puerto Rico, nuestro pueblo instituyó un sistema de go-bierno democrático basado en el mandato de la ley. A la *240hora de interpretar y enmendar la Constitución nos sirve de norte la expresión del Juez Benjamín N. Cardozo: “Una Constitución no establece, ni debe establecer normas para la hora que pasa, sino principios para un futuro que se expande”.

Se dictará la sentencia correspondiente.

El Juez Presidente Señor Andréu García emitió una opi-nión de conformidad. El Juez Asociado Señor Fuster Belin-geri está conforme, pero además hubiera ordenado la utili-zación de dos (2) papeletas separadas. Los Jueces Asociados Señores Negrón García y Rebollo López emitie-ron sendas opiniones disidentes. La Juez Asociada Señora Naveira de Rodón emitió una opinión disidente en parte y concurrente en parte. Todos los Jueces se reservan el dere-cho de emitir opiniones adicionales.
Opinión de conformidad del
Juez Presidente Señor Andréu García.
Vivir es expresarse. Vivir es necesario. El hombre no sólo vive, sino que hace su vida. Para esta función posee la palabra: El nombrar las cosas es un modo de construir su mundo vital.
Heidegger
En nuestro sistema constitucional de gobierno com-puesto de tres (3) poderes igualmente subordinados a la soberanía del Pueblo, el Poder Judicial es el llamado a ad-ministrar la justicia; es decir, a obtener que las normas jurídicas se cumplan en aquellos casos concretos en que han sido violadas o menoscabadas. En virtud de esa fun-ción, es al Poder Judicial a quien le corresponde definir los límites del ejercicio de los demás poderes. Por ello, es obli-gación exclusiva del Tribunal Supremo ser el intérprete final de la Constitución. Véase, entre otros, Pueblo v. Gon-*241zález Malavé, 116 D.P.R. 578 (1985). En Silva v. Hernández Agosto, 118 D.P.R. 45, 55 (1986), señalamos que: “La inter-pretación inicial que de la Constitución haga otra rama merece deferencia, pero debe prevalecer la norma de que la determinación final corresponde a los tribunales. ... Nues-tra estructura de gobierno no permite que las ramas polí-ticas del Gobierno se conviertan en árbitros de sus propios actos.” Véase, además, C.E.S. v. Gobernador 1, 134 D.P.R. 350 (1993), voto particular.
En el descargo de dicha función, los jueces tenemos que ser prudentes y cuidadosos, dando especial deferencia a las otras dos (2) ramas de gobierno, cuyos componentes son directamente electos por el Pueblo. Para ello, debemos ago-tar todos los recursos de legítima creación jurídica a nues-tro alcance para, en virtud de tal deferencia, tratar de lo-grar un balance racional, justo y adecuado entre la voluntad de las otras dos (2) ramas y los postulados constitucionales. A pesar de todos los esfuerzos que debe-mos los jueces ejercer con ese propósito, no siempre pode-mos alcanzarlo debido a que muchas veces el imperativo constitucional no lo permite. En otras ocasiones, como en la presente, el objetivo puede obtenerse parcialmente.
La decisión en este caso es el resultado de un concien-zudo y ponderado análisis, tomando en cuenta todos los factores anteriormente apuntados frente al reconocimiento de los valores democráticos que están en juego. Debe darse paso a la expresión popular según se persigue en el refe-réndum del próximo 6 de noviembre en aquella forma dis-puesta por la Asamblea Legislativa que no resulte contra-ria a los postulados de nuestra Constitución. Por ello imparto mi voto de conformidad a dicha decisión. De con-formidad con ésta, no es necesario, a menos que así lo es-time la Legislatura, posponer tal referéndum respecto a las enmiendas constitucionales propuestas para limitar el pre-sente derecho absoluto a la fianza y para modificar la com-posición de este Tribunal, fijando el número de sus miem-*242bros en un Juez Presidente y ocho (8) Jueces Asociados, eliminando así la disposición que faculta a la Legislatura a modificar por ley dicha composición a solicitud del propio Tribunal.
La actuación de la mayoría de los miembros de esta Curia constituye, como siempre, la expresión libre e infor-mada de sus conciencias individuales, guiadas exclusiva-mente por su deseo de hacer cumplida justicia al Pueblo de Puerto Rico y de hacer valer la voluntad de sus represen-tantes electos en todo aquello que no choque con las prohi-biciones constitucionales discutidas en la opinión mayoritaria. Ninguna otra consideración ha influenciado dicha decisión.
Por ello es importante enfatizar que la participación de los jueces en actividades que propendan al mejoramiento del Derecho y del sistema de impartir justicia, autorizada por el Canon III de Ética Judicial, 4 L.P.R.A. Ap. IV-A, no constituye obstáculo o impedimento alguno al ejercicio li-bre, juicioso y objetivo de la función judicial. Menos aún cuando dicha actividad consiste, precisamente, en la de-fensa del principio rector de esa función: la independencia judicial. En este sentido acuden a nuestra mente las si-guientes palabras pronunciadas por el Juez Asociado de este Tribunal Señor Negrón García en su voto de inhibición emitido en In re Solicitud Cepeda García, 130 D.P.R. 18, 32 (1992):
A fin de cuentas, quienes pueden “politizar” el principio de in-dependencia judicial, ínsito en la separación de poderes, son los políticos, no los jueces. Abandonar su defensa, por esa razón, es inconcebible. (Enfasis suplido.)
Con mayor énfasis se expresó sobre este aspecto en el caso citado, el también Juez Asociado de este Tribunal Se-ñor Rebollo López, cuyas palabras citamos a continuación:
Debe quedar meridianamente claro que para el Juez suscri-biente la dignidad judicial y la independencia judicial no son negociables. En consecuencia, nada ni nadie podrá nunca ame-*243drentarnos ni evitar que continuemos, con ahínco y sin temor de clase alguna, defendiendo esa dignidad e independencia judicial.
Desafortunadamente, en un mundo donde existen personas de criterios vacilantes, cautivos y serviles, las posiciones firmes resultan difíciles de entender para éstos y, en ocasiones, son calificadas por ellos como impropias y atrevidas. Las “armas” con que cuenta el Juez, cuales son la palabra y su pluma, deben y pueden ser utilizadas en forma franca y vigorosa ya que esas “armas” son las únicas que tenemos los jueces a nuestro alcance para defender las causas justas y para denunciar situaciones, como la presente, que afectan el bienenestar y la independencia de la Judicatura puertorriqueña. (Énfasis suprimido.) In re So-licitud Cepeda García, supra, págs. 35-36.
Hacemos nuestras las siguientes palabras del Hon. Arturo Hoyos pronunciadas en el acto de toma de posesión de su cargo de Presidente de la Suprema Corte de Justicia de Panamá:
Es cierto, para finalizar, que el Organo Judicial tiene críticos. Unos son personas seriamente interesadas en los problemas de la justicia; algunos son individuos cuyas pretensiones no han sido beneficiadas por los jueces; y otros, en frase del Nobel Octavio Paz, “son gente que tiene tan larga la lengua como corto el entendimiento”. Todas las críticas que se nos formulen serán, no obstante, evaluadas con serenidad y, si fueran atendibles, tomaremos las acciones correctivas necesarias. Pero no pode-mos dejarnos abatir por las críticas. (Énfasis suplido.)

x) Estas organizaciones son: los Consejos de Estudiantes de la Escuela de De-recho y de la Facultad de Ciencias Sociales de la Universidad de Puerto Rico; la Asociación Nacional de Estudiantes de Derecho; la Unión de Juventudes Socialistas; la Federación de Universitarios Pro Independencia, y el Frente de Juventudes en Defensa de los Derechos Democráticos.


 Este artículo dispone lo siguiente:
“Se prohíbe a las agencias del Gobierno de Puerto Rico, la Asamblea Legislativa de Puerto Rico y a la Rama Judicial, que a partir del 1ro. de enero del año en que deba celebrarse una elección general y hasta el día siguiente a la fecha de la cele-bración de la misma, incurran en gastos para la compra de tiempo y espacio en los medios de difusión pública con el propósito de exponer sus programas, proyectos, logros, realizaciones, proyecciones o planes. Se exceptúan de esta disposición aque-llos avisos y anuncios de prensa expresamente requeridos por ley.
“Asimismo, se exceptúan de la anterior disposición aquellos anuncios que sean utilizados para difundir información de interés público, urgencia o emergencia, los cuáles sólo serán permitidos previa autorización al efecto de la Comisión Estatal de Elecciones.” 16 L.P.R.A. see. 3351.


 El Juez Asociado Señor Negrón García concurrió y disintió por los fundamen-tos expuestos en su opinión disidente emitida el 2 de septiembre de 1994; el Juez Asociado Señor Rebollo López disintió con opinión escrita, y el Juez Asociado Señor Hernández Denton emitió un voto particular de conformidad.


 El Partido Independentista Puertorriqueño alegó, además, que la asignación de fondos de transportación de electores a los partidos políticos a base de sus ideas y del contenido de su expresión viola la igual protección de las leyes. También señaló que el uso de fondos públicos para financiar el referéndum viola la See. 9 del Art. VI de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1, sobre el uso de fondos públicos para fines públicos legítimos.


 Dictada por la Sala Especial de Verano compuesta por su Juez Presidente, Señor Negrón García, y los Jueces Asociados Señor Hernández Denton y Señor Alonso Alonso.


 Calderón, Rosa-Silva & Vargas v. García, 120 D.P.R. 803 (1988), y Frente Unido Independentista v. C.E.E., 126 D.P.R. 309 (1990).


 El escrito de apelación de Isabel Pérez Pérez no se perfeccionó.


 El Juez Asociado Señor Negrón García emitió un voto concurrente; el Juez Asociado-Señor Rebollo López y la Juez Asociada Señora Naveira de Rodón disintie-ron sin opinión escrita.


 En cuanto a los demás señalamientos de error de los apelantes, considera-mos, luego de estudiar los argumentos presentados, que éstos son inmeritorios. La Comisión Estatal de Elecciones se asegurará de garantizar, mediante las medidas que estime necesarias, el derecho al voto de todo elector que no sepa leer y escribir. Art. VI, Sec. 4, Cont. E.L.A., L.P.R.A., Tomo 1.


 Los apelantes no han argumentado que los cargos de Senador y Represen-tante deban verse como dos (2) puestos separados, por lo que no es necesario pasar juicio sobré este asunto.


 Los apelantes también exponen que la inclusión del cargo de Alcalde en la propuesta enmienda crearía dicho puesto con rango constitucional, lo cual constitui-ría otra enmienda separada. Por el resultado al cual llegamos, no es necesario eva-luar este argumento.


 Los dos (2) propósitos de esta disposición constitucional se han resumido como sigue: “to prevent imposition upon or deceit of the public by the presentation of a proposal which is misleading or the effect of which is concealed or not readily understandable” y “to afford the voters freedom of choice and prevent ‘logrolling’, or the combining of unrelated proposals in order to secure approval by appealing to different groups which will support the entire proposal in order to secure some part of it although perhaps disapproving of other parts.” Fugina v. Donovan, 104 N.W.2d 911, 914 (1960).


 En Idaho Water Resource Board v. Kramer, 548 P.2d 35, 50 (Idaho 1976), se redujo la controversia a la pregunta siguiente: “can the change or changes proposed be divided into subjects distinct and independent, and can any one of which be adopted without in any way being controlled, modified or qualified by the other?’ (Énfasis suplido.) Citando a McBee v. Brady, 100 P. 97, 103 (1909).


 El Juez Asociado Señor Negrón García emitió un voto concurrente. Los Jueces Asociados Señor Rebollo López y Señora Naveira de Rodón disintieron sin opinión escrita.


 El texto completo del Art. 7 (16 L.P.R.A. sec. 956f) es el siguiente:
... La Comisión Estatal de Elecciones instrumentará una campaña de informa-ción y orientación a los electores debidamente calificados sobre el contenido de las enmiendas a la Constitución que se someten a votación, la forma en que marcarán su papeleta para consignar en ella su voto, y para exhortar ¿1 electorado a que se inscriba y participe en la votación, utilizando para ello todos los medios de comuni-cación y técnicas de difusión pública a su alcance.
“Dicha campaña debe iniciarse con no menos de noventa (90) días de antelación al referéndum. Como parte de su fase de información y orientación esta campaña reproducirá textualmente en los medios de comunicación el texto de las enmiendas a la Constitución. La Comisión Estatal de Elecciones además publicará por lo menos una vez en todos los periódicos de circulación general el texto íntegro de las enmien-das, según determinadas y acordadas por la Duodécima Asamblea Legislativa me-diante la Resolución Concurrente de la Cámara Núm. 32, la Resolución Concurrente del Senado Núm. 44 y el Sustitutivo a la Resolución Concurrente de la Cámara Núm. 14, y reproducirá dicho texto en hojas sueltas a ser distribuidas masivamente. Co-pias de las enmiendas a la Constitución del Estado Libre Asociado de Puerto Rico estarán disponibles el día del referéndum en los colegios electorales para ser entre-gadas a los electores.
“Todos los fondos utilizados en este Capítulo para campañas de información y orientación serán para el uso exclusivo de la Comisión Estatal de Elecciones.”


 Sabiamente, la Constitución del estado de Massachusetts también prohíbe que mediante iniciativa popular se propongan unas enmiendas constitucionales re-lativas a los poderes y la creación o abolición de tribunales. M.G.L.A. Const. Amend. Art. 48, Init., Pt. 2, Sec. 2.


 Reproducimos unas expresiones que sintetizan de manera excelente lo antes expuesto:
“The spectacle of state agencies campaigning for or against propositions or proposed constitutional amendments to be voted on by the public, albeit perhaps well-motivated, can only demean the democratic process.... [State agencies] must maintain a position of neutrality and impartiality.
“To educate, to inform, to advocate or to promote voting on any issue may be undertaken, provided it is not to persuade nor to convey favoritism, partisanship, partiality, approval or disapproval by a State agency of any issue .... Stern v. Kramarsky, 375 N.Y.S.2d 235, 239 (1975).


 El Art. 8, en su totalidad, dispone lo siguiente:
Los partidos políticos debidamente inscritos podrán participar en el referén-dum, siempre que sus organismos directivos centrales informen a la Comisión Esta-tal de Elecciones de tal intención dentro de los quince (15) días siguientes a la fecha de la vigencia de esta ley. Así también, podrán participar como observadores, cuales-quiera agrupaciones bona ñde de ciudadanos siempre que cumplan con los requisitos que a estos efectos disponga la Comisión Estatal de Elecciones mediante reglamentación. La Comisión Estatal de Elecciones dispondrá, mediante reglamento, el nivel de participación que estas agrupaciones tendrán en el proceso del referén-dum conforme a lo dispuesto en la Ley Electoral. Las agrupaciones ciudadanas que deseen participar deberán informar a la Comisión Estatal de Elecciones de tal inten-ción dentro de los quince (15) días siguientes a la fecha de vigencia de esta ley. Todos los partidos políticos principales que notifiquen a la Comisión Estatal de Elecciones de su intención de participar en el referéndum tendrán el derecho a tener la repre-sentación que dispone la Ley Electoral de Puerto Rico en la Comisión Local, Junta de Unidad Electoral y Junta de Colegio. Si dentro del término aquí establecido ningún partido notifica su intención de participar en el referéndum, la Comisión Estatal de Elecciones mediante reglamentación, establecerá un procedimiento para otorgarle a algún grupo cívico o político la representación del ‘SF o ‘NO’, en los colegios de vota-ción el día del referéndum. La Comisión Estatal de Elecciones establecerá, además, el procedimiento para que el día del referéndum cualquier elector pueda representar en su colegio de votación las alternativas del ‘SF o del ‘NO’ o a su partido político si éstos no tienen representación en dicho colegio. Ningún partido político, grupo o individuo recibirá fondos de los dispuestos en esta ley para los propósitos de infor-mación y orientación a los electores o por cualquier otro concepto. P. de la C. 1463 de 13 de julio de 1994, 12ma Asamblea Legislativa, 4ta Sesión Ordinaria, págs. 9-10.


 Usando un razonamiento similar, el Tribunal Supremo federal, en Buckley v. Valeo, 424 .U.S. 1 (1976), sostuvo la constitucionalidad de límites a la cantidad de gastos en que podrían incurrir los candidatos que se acogieran al financiamiento público para sus campañas a puestos electivos federales.